Holmes, J.,
concurring. I reluctantly concur with the majority, and do so only because the statutes and Rules of Judicial Conduct as currently written unfortunately allow this judge, who has not carried out his judicial functions, to be able to unduly profit from his unearned judicial salary. This cause presents a situation which cries out for legislative change in these statutes, or certain additions to the Supreme Court Rules for the Government of the Bar as such relate to the removal or suspension of judges.